UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):July 28, 2010 LAKE SHORE BANCORP, INC. (Exact name of registrant as specified in its charter) United States (State or other jurisdiction of incorporation) 000-51821 (Commission File Number) 20-4729288 (IRS Employer Identification No.) 125 East Fourth Street, Dunkirk, NY 14048 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (716) 366-4070 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule13e-4 (c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers;Election of Directors;Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On July 28, 2010, David C. Mancuso, President and Chief Executive Officer of Lake Shore Bancorp, Inc. (the “Company”), notified the Board of Directors (the “Board”) of the Company of his intent to retire, effective January 28, 2011, from his position as an officer of the Company and its operating subsidiary, Lake Shore Savings Bank.Mr. Mancuso will retain his position on the Board and be eligible for re-election in 2012.The Company intends to name a successor before Mr. Mancuso’s retirement and Mr. Mancuso will work with his successor to provide an orderly transition. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LAKE SHORE BANCORP, INC. By:/s/ Rachel A. Foley Name:Rachel A. Foley Title:Chief Financial Officer Date: July 29, 2010
